ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-066, concluding that PAUL JAMES CURRERI of TOTOWA, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.2(d) (assisting client in fraudulent conduct), RPC 1.5(b) (failure to provide written fee agreement), RPC 1.7(a)(concurrent conflict of interest); and RPC 8.4(c)(dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that PAUL JAMES CURRERI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.